Case 1:20-cv-04260-JGK Document 60 Filed 07/17/20 Page 1of1
AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

 

Southern District of New York

State of NY and Bd. of Educ. for City of New York

 

)
Plaintiff )

Vv. ) Case No. 20-CV-04260-JGK
United States Department of Education, et al )
Defendant )

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Proposed Amicus Curiae: Stop Abusive and Violent Environments (SAVE) ( 6

Date: 07/17/2020

 

Tiegh gnatare—$

SUSAN KAPLAN, NY Bar No. 2778413

 

Printed name and bar number
KAPLAN LAW OFFICE
30 Wall Street, 8th Floor

New York, New York 60606

 

Address

skaplan@lawkaplan.com

 

E-mail address

(347) 683-2505

 

Telephone number

(212) 898-1231

 

FAX number
